 


113 HR 754 IH: To resolve title issues involving real property and equipment acquired using funds provided under the Alaska Kiln Drying Grant Program.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 754 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To resolve title issues involving real property and equipment acquired using funds provided under the Alaska Kiln Drying Grant Program. 
 
 
1.Resolution of real property and equipment title issues under Alaska kiln drying grant program
(a)In generalNotwithstanding part 3019 of title 7, Code of Federal Regulations (the Uniform Federal Assistance Regulations of the Department of Agriculture), title to real property and equipment acquired using funds provided by a grant under the Alaska Kiln Drying Grant Program, as described under the heading State and Private Forestry in House Reports 106–914 and 107–234, shall vest in the grant recipient in accordance with the compensation schedule specified in subsection (b) or as provided in subsection (c).
(b)Compensation schedule
(1)Period of applicationThe compensation requirements of this subsection apply to a grant provided under the Alaska Kiln Drying Grant Program during the four-year period beginning on the date on which the grant was closed.
(2)Compensation scheduleIf real property or equipment acquired using funds provided by a grant under the Alaska Kiln Drying Grant Program is no longer to be used for the purposes for which the grant was made, the grant recipient may sell, or may retain title to, the real property or equipment upon payment to the Secretary of Agriculture of compensation as follows:
(A)During the first year of the four-year period, the grant recipient shall pay an amount equal to 80 percent of the proceeds of the sale, if the real property or equipment is sold, or 80 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
(B)During the second year of the four-year period, the grant recipient shall pay an amount equal to 60 percent of the proceeds of the sale, if the real property or equipment is sold, or 60 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
(C)During the third year of the four-year period, the grant recipient shall pay an amount equal to 40 percent of the proceeds of the sale, if the real property or equipment is sold, or 40 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
(D)During the final year of the four-year period, the grant recipient shall pay an amount equal to 20 percent of the proceeds of the sale, if the real property or equipment is sold, or 20 percent of the market value of the real property or equipment, if title is to be retained by the grant recipient.
(c)DivestitureAfter the end of the four-year period beginning on the date on which a grant provided under the Alaska Kiln Drying Grant Program was closed, real property or equipment acquired using the grant funds may be retained or disposed of by the grant recipient with no further obligation to the Federal Government. 
 
